NOT FOR PUBLICATION

                       UNITED STATES COURT OF APPEALS
                                                                           FILED
                                FOR THE NINTH CIRCUIT
                                                                            SEP 04 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
VADIM FRUMUSACHI,                                  No. 12-72474

                 Petitioner,                       Agency No. A089-303-677

     v.
                                                   MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

                 Respondent.


                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                               Submitted September 2, 2015**
                                   Seattle, Washington

Before: HAWKINS, GOULD, and N.R. SMITH, Circuit Judges.

1.        Substantial evidence does not support the Board of Immigration Appeals’

(BIA) adverse credibility determination. The BIA determined that Frumusachi was

not credible because he had discrepancies between his testimony and written

application. Most notably, Frumusachi did not include his November 2006 arrest

           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
           **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
in his written materials, nor did he allege that his family has been harassed since he

left Moldova.

      As a general rule, “we have held that a mere lack of detail in the initial

asylum application that the applicant later clarifies at the immigration hearing

cannot serve as a basis for an adverse credibility finding.” Zamanov v. Holder, 649
F.3d 969, 974 (9th Cir. 2011) (citation omitted). “Omissions are not given much

significance because applicants usually do not speak English and are not

represented by counsel” when they file asylum applications. Kin v. Holder, 595
F.3d 1050, 1056 (9th Cir. 2010). However, we have also said that omissions that

are so “pivotal” and “dramatic” to an applicant’s asylum claim may constitute

substantial evidence to support an adverse credibility finding. Alvarez-Santos v.

INS, 332 F.3d 1245, 1254 (9th Cir. 2003).

      The omissions cited by the BIA are neither “pivotal” or “dramatic.” First, it

is not clear that Frumusachi actually omitted the November 2006 arrest from his

application. Frumusachi used Google translation to complete his application,

which in addition to his other arrests included a reference to “being arrested twice

by the same police,” and being “kept a few nights imprisoned.” At the hearing

before the IJ, Frumusachi suggested that the arrest was written in his application,

albeit without a date. Therefore, the BIA may have erred in concluding an


                                          2
omission existed in the first instance. Moreover, given the lack of confrontation

and opportunity to explain the alleged omissions, these omissions cannot support

an adverse credibility finding. See Guo v. Ashcroft, 361 F.3d 1194, 1200, 1202

(9th Cir. 2004) (“[U]nclear [or vague] testimony may not serve as substantial

evidence for an adverse credibility finding when an applicant is not given the

chance to attempt to clarify his or her testimony.”).

      The BIA also concluded that Frumusachi was not credible1 because it was

implausible that Frumusachi could obtain a certificate of good standing from the

police in order to leave Moldova at the same time he alleges that the police were

arresting and beating him. Again the BIA’s determination is not supported by

substantial evidence. First, the BIA’s decision is based on impermissible

speculation on how the government in Moldova operates. See Kaur v. Ashcroft,

379 F.3d 876, 887-88 (9th Cir. 2004) (superseded by statute on other grounds)



      1
        The BIA did not suggest in its opinion that it was making a de novo
credibility finding, but rather that it was reviewing the immigration judge’s (IJ)
credibility findings for clear error. Therefore, the BIA’s additional reason may be
procedural error. However, Frumusachi did not argue that the BIA’s decision was
improper on this basis so we will assume that it was properly made. Cf. Pal v. INS,
204 F.3d 935, 939 (9th Cir. 2000) (in determining whether the BIA could make an
independent credibility finding, we noted petitioner’s “interpretation of
Campos-Sanchez [v. INS, 164 F.3d 448 (9th Cir.1999)], would eviscerate the
BIA’s authority to ‘conduct a de novo review of the record, to make its own
findings, and to determine independently the sufficiency of the evidence’”).
                                           3
(holding that “personal conjecture about the manner in which Indian passport

officials carry out their duties” could not support an adverse credibility finding).

Second, Frumusachi was not clearly confronted with this alleged inconsistency

and, to the extent he was, the BIA failed to address his reasonable explanation for

the perceived inconsistency. See Soto-Olarte v. Holder, 555 F.3d 1089, 1091 (9th

Cir. 2009) (IJ’s “lack of consideration given to [petitioner’s] proffered explanation

was error and prevent[ed] the underlying inconsistency from serving as substantial

evidence.”).

2.    Substantial evidence does not support the BIA’s affirmance of the IJ finding

that Frumusachi “failed to submit reasonably available corroborative evidence.”

Prior to and during the merits hearing, the IJ never provided Frumusachi notice

that corroborative evidence was required. See Ren v. Holder, 648 F.3d 1079, 1090-

91 (9th Cir. 2011). Where, as here, “an IJ’s other reasons for finding an asylum

applicant not credible are not supported by substantial evidence, the applicant,

being ‘otherwise credible,’ is entitled to notice that he needs to produce

corroborative evidence and an opportunity to either produce the evidence or

explain why it is unavailable.” Lai v. Holder, 773 F.3d 966, 976 (9th Cir. 2014).

Although Frumusachi was asked why he did not produce corroborative evidence at

the hearing, he was never asked whether he could obtain corroborating evidence,


                                           4
nor did he testify that he could not obtain corroborating evidence (i.e., it was

unavailable). “The REAL ID Act requires, as we recognized in Ren, that the IJ

provide [Frumusachi] with an opportunity to navigate the risks and logistical

complexity in obtaining the requested corroborative evidence or, in the alternative,

an opportunity to explain why it is not reasonably available.” Ai Jun Zhi v. Holder,

751 F.3d 1088, 1095 (9th Cir. 2014).

      Accordingly, we grant the petition with respect to Frumusachi’s claims for

asylum, withholding of removal, and Convention Against Torture relief, and

remand on an open record to the BIA for further proceedings consistent with this

disposition. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam); Soto-

Olarte, 555 F.3d at 1093-96.

      PETITION GRANTED; REMANDED.




                                           5